Citation Nr: 1302631	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-27 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a bilateral elbow disorder.  

3.  Entitlement to service connection for a back disorder, claimed as due to the bilateral shoulder disorder.

4.  Entitlement to service connection for seizures, claimed as due to the bilateral shoulder and elbow disorders.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Claimant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Claimant served on active duty from January 1975 to July 1975, with periods of Active Duty for Training and Inactive Duty for Training (INACDUTRA) with the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board), in part, on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied service connection for a bilateral shoulder disorder, a bilateral elbow disorder, and a back disorder, claimed as due to the bilateral shoulder disorder.

This matter also comes before the Board, in part, on appeal from a February 2012 rating decision by the RO, which denied service connection for a seizure disorder, claimed as due to the bilateral shoulder and elbow disorders.

In October 2012, after the certification of the Claimant's appeal to the Board, the Claimant submitted additional evidence with a written statement indicating that he waived his right to have this evidence considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2012).

In October 2012, the Claimant testified at a hearing before the undersigned, seated at the RO.  Due to recording failure, a transcript of the hearing was not associated with the claims file.  In November 2012, the Board issued a letter to the Claimant, advising him that he could request an additional Board hearing due to transcription failure.  In the November 2012 letter, the Board informed the Claimant that, if he did not respond within 30 days of the date of the letter, the Board would assume that he did not wish to appear at an additional Board hearing and would proceed accordingly.  As the record contains no indication that the Claimant has requested another hearing in response to the November 2012 letter, the Board will proceed in its development of the claims.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issues on appeal.  The following further development is required.

The Claimant essentially contends that he developed bilateral elbow and shoulder disorders due to injuries incurred during a period of INACDUTRA. An October 1980 service treatment record, the Claimant reported being injured while riding inside a tracked vehicle.  The Claimant indicated that he was thrown forward and down when the vehicle hit a bump, and that he injured his right shoulder, elbow, and forearm.  The service examiner noted that an X-ray report showed no evidence of a fracture of the shoulder, wrist, or elbow.  The diagnoses were elbow and shoulder contusions, treated by ice packs.  




In a November 1980 line of duty determination report, the National Guard determined that the Claimant's October 1980 injuries were incurred in the line of duty.  Subsequent service treatment records, to include subsequent physical examinations, contain no notation indicating diagnosis or treatment for a shoulder or elbow disorder.  In February 1982 and July 1987, the Claimant then denied having, or ever having had any relevant injuries. Reports of medical examinations also found that the claimant had no abnormalities of the upper extremities or musculoskeletal system/spine. 

The Board has not reviewed the claims with a view towards resolution of its merits. However, given the in-service incident, the claimant must be provided with a VA medical examination to determine the nature and etiology of the claimed shoulder, elbow, and back disorders.  VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Claimant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to decide the claim.  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In August 2008, VA provided the Claimant with a VA medical examination to determine the nature of the claimed elbow and shoulder disorders.  In the August 2008 VA medical examination report, the Claimant reported experiencing stiffness, lack of endurance, locking, and pain in the right shoulder and right elbow since the 1980 incident involving the tracked vehicle.  After an examination, the VA examiner diagnosed a right shoulder strain and a right elbow strain.  The VA examiner did not provide opinions as to the respective etiologies of the diagnosed disorders. 

There is therefore competent evidence of right shoulder and right elbow injuries incurred during a period of INACDUTRA in October 1980, lay reports of continuous right shoulder and right elbow disorder symptomatology following the injuries, and current diagnoses of right shoulder strain and right elbow strain disorders.  However, the Board does not have sufficient medical evidence to ascertain whether the currently diagnosed right shoulder and right elbow strains are related to the October 1980 injuries.  Thus, an additional VA examination is required.  McLendon, 20 Vet. App. at 79; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

The Claimant also alleges that he has low back pain related to the claimed shoulder disorder.  In a March 2010 private treatment record, a private examiner noted that the Claimant experienced low back pain intermittently associated with leg weakness.  The private examiner indicated the Claimant was taking Ultram and muscle relaxants for the back disorder.  Given the Claimant's allegations, a VA examination is necessary to determine the nature and etiology of the Claimant's claimed back disorder.  McLendon at 79.

In a January 2010 application for TDIU, the Claimant stated that he could no longer work due to a seizure disorder caused by pain related to the October 1980 injuries.  In a February 2010 private treatment record, a private examiner indicated that the Claimant had experienced a seizure versus stroke after consuming twelve beers the previous night - also indicating that the claimant was then drinking 12 beers nightly every day.  The private examiner indicated that the seizure or stroke event was possibly induced by a combination of alcohol use and pain medication.  Subsequent VA treatment records indicate treatment for seizures.

In an April 2012 statement, the Claimant indicated that he had been received disability payments from the Social Security Administration (SSA) since 2010 as he could no longer work, presumably due to the claimed seizures.  When VA is put on notice of the existence of SSA records, as here, VA must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493, 494 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992) (holding that VA has a duty to acquire both the SSA decision and the supporting medical records pertinent to a claim); Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (medical records upon which an award of SSA disability benefits have been predicated are relevant to VA claims for service connection and an increased rating).  All relevant SSA records need to be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will contact the Claimant and ask him to provide the names, addresses, and approximate dates of treatment for any health care providers, including VA, who may possess additional records pertinent to the Claimant's elbow, shoulder, back, and seizure disorders that are not currently on file.  After obtaining any necessary authorization from the Claimant for the release of his private medical records, the RO/AMC should obtain and associate with the file all records that are not currently on file.  If the RO/AMC is unsuccessful in obtaining any such records identified by the Claimant, it should inform the Claimant of this and request him to provide a copy of the outstanding medical records if possible.  At a minimum, the RO/AMC should associate with the claims file all VA treatment record dated since May 9, 2012, the date of the most recent VA treatment record included in the Virtual VA "e-folder."

2.  The RO/AMC should contact SSA and obtain and associate with the claims file copies of the Claimant's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).  In requesting these records, the RO/AMC should follow the current procedures of 38 C.F.R. § 3.159(c) (2012), which require efforts to obtain Federal records to continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  All records/responses received should be associated with the claims folder.

3.  The RO/AMC should schedule the Claimant for a VA medical examination to be conducted by the October 2008 VA examiner or a suitably qualified medical professional if the October 2008 VA examiner is unavailable to ascertain whether the Claimant's claimed shoulder and elbow disorders were caused by the injuries sustained in October 1980 during a period of INACDUTRA.  The VA examiner should also provide an opinion as to the nature and etiology of the Claimant's claimed back disorder, indicating whether any diagnosed back disorder was caused or aggravated by the claimed shoulder disorder.   

The following considerations will govern the examination:

a.  The claims folder and a copy of this remand will be reviewed by the VA examiner, who must acknowledge such review in the report generated by this remand. 

b.  After reviewing all evidence of record, interviewing the Claimant to include obtaining information regarding his employment as a welder and heavy equipment operator from 1995 to March 2010, and conducting a physical examination, the VA examiner must state whether the Claimant has a shoulder or elbow disorder related to the October 1980 injuries noted in the service treatment records.  

c.  After reviewing all evidence of record, interviewing the Claimant, and conducting a physical examination, the VA examiner must state whether the Claimant has a back disorder and, if so, whether the back disorder was caused or aggravated (permanently worsened in severity) by a diagnosed shoulder disorder.  

d.  The VA examiner must independently review the record for pertinent evidence, but his or her attention is called to the following: 

i.  The October 1980 service treatment record indicating treatment for diagnosed abrasions of the right elbow and right shoulder;  

ii.  The November 1980 Line of Duty determination;  

iii. The February 1982 and July 1987 service department
physical examinations, indicating that the Claimant then 
denied having, or ever having had any relevant injuries; 
and the contemporaneously-dated medical examinations 
finding no abnormalities of the upper extremities or
musculoskeletal system/spine. 

iv.  The July 1987 National Guard physical examination report and report of medical history;

iv.  The October 2008 VA medical examination report.






v.  The March 2010 private treatment record indicating a history of low back pain, treated with medication.   

vi.  The Claimant's lay statements.
   
e.  The VA examiner must state the medical basis for any opinion rendered, with reference to pertinent evidence of record.  It is critical the VA examiner review all evidence of record and fully state the medical basis or bases for any opinions rendered.  The VA examiner's stated expertise in and of itself is not a sufficient statement under the law upon which to evaluate a medical opinion.

f.  If the VA examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion. 

The examiner is advised that the severity of the current disorders is not presently at issue - instead, this examination must be directed toward resolution of the source of the claimant's disorders. 



4.  After the above has been completed, the RO/AMC must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If deemed necessary after the completion of the above, the RO/AMC should provide an examination to determine the nature and etiology of the Claimant's claimed seizure disorder, to include an opinion as to whether the Claimant's claimed seizure disorder was caused or aggravated by a disorder found to be service-connected as a result of this Remand.  If any development is incomplete, appropriate corrective action must be taken.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

5.  Thereafter, and after undertaking any additional development deemed necessary, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Claimant and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Claimant is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2012).  The Claimant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

